OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Non-Final Office Action filed 16 July 2020 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. 

Response to Amendment
The Amendment filed 23 September 2020 has been entered. Claims 1, 2, 4-8, 10-13, and 15-22 remain pending, under consideration, and are examined on the merits. Applicant’s amendments to the claims have overcome each of: the rejection of claims 1, 2, 4-8, 11-13, 15, and 18 under 35 U.S.C. 103 over Peloquin as evidenced by Hercules; the rejection of claims 1, 2, 4-8, 11-13, and 15-22 under 35 U.S.C. 103 over Tonniessen in view of Peloquin; and the rejection of claim 10 under 35 U.S.C. 103 over Tonniessen in view of Peloquin as applied to claims 1 and 8, further in view of Nakada, all previously set forth in the Non-Final Office Action. As such, the aforesaid rejections have been withdrawn. However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cimpeanu et al. (US 2012/0048463; “Cimpeanu”) (newly cited) in view of Tonniessen et al. (US 2010/0143647; “Tonniessen”) (previously cited).
Regarding claims 1, 2, 4-7, 13, 15, and 18-21, Cimpeanu discloses a wash-off label comprising a radiation-crosslinkable pressure-sensitive adhesive (hereinafter “PSA”) bonded to a backing material, where the wash-off label can be washed off from a substrate (to which it is applied) with basic (i.e., alkaline) aqueous wash liquid [Abstract; 0001]. Cimpeanu teaches that multi-use reusable containers, such as beer, water, or soda bottles in the beverage industry are cleaned via a washing operation which removes a label applied to the container, and then the containers are refilled and relabeled, where there has been a recent desire to utilize transparent, polymeric film labels which give the viewer the impression that the container does not have a label and has been instead inscribed or printed on [0002-0004] (relative to traditional paper-based labels). 
Cimpeanu discloses that the radiation-crosslinkable PSA is applied to one side of the label backing material, and then crosslinked via exposure to ultraviolet (hereinafter “UV”) radiation [0011, 0012, 0029, 0030]. The backing material of the label is preferably selected from polyolefins, and is preferably, inter alia, polyethylene or polypropylene [0013]. Cimpeanu teaches that the label adhered to a substrate is detachable with an alkaline wash liquid at temperatures greater than 25°C, where the temperature is preferably greater than 50°C, where a suitable example of the wash liquid is a 1-2% sodium hydroxide solution [0014]. Cimpeanu discloses that the radiation-crosslinkable PSA is a polyacrylate polymer that is A) at least 80 wt.% of at least one acrylate selected from the group consisting of, inter alia, n-butyl acrylate and 2-exthylhexyl acrylate, or B) at least 90 wt.% of 2-ethylhexyl acrylate [0015, 0020]. The polyacrylate polymer is crosslinkable with UV radiation and as such, also includes a photoinitiator may include other comonomers which are non-acrylate monomers, but does not explicitly require the presence thereof [0022]. As such, Cimpeanu reasonably discloses that the radiation-crosslinkable PSA consists of 2-ethyxyhexyl acrylate and/or n-butyl acrylate, and a photoinitiator. 
Cimpeanu discloses that the radiation-crosslinkable PSA is referred to as what is called a hot-melt PSA, being in solvent-free, meltable form [0029]. The hot-melt PSA is applied (to the backing material) as a melt, at temperatures from 80 to 160°C [0029]. The wash-off label is applied substrates for packaging, including bottles made of glass and plastic, such as polyethylene terephthalate [0034]. Cimpeanu teaches that when the wash-off label is removed via the alkaline aqueous wash liquid, 100% of the radiation-crosslinkable PSA remains adhered to the detached label (i.e., none of the adhesive remains on the substrate) [0035]. 
Cimpeanu is silent regarding the radiation-crosslinkable PSA including at least one modifier selected from the group consisting of a tackifier, a plasticizer, and filler, in an amount of 1-20 wt.% relative to 80-99 wt.% polyacrylate polymer. 
Tonniessen discloses a label coated with a radiation-crosslinkable PSA [Abstract; 0011, 0041], where the radiation-crosslinkable PSA may be dissolved in an alkaline solution, thereby allowing for complete detachment of the adhesive (and label) from the substrate [0012]. As such, one of ordinary skill in the art recognizes that Tonniessen discloses a so-called wash-off label. The substrates on which the label may be adhesively bonded to (via the radiation-crosslinkable PSA) include glass, and above all, inter alia, bottles [0015, 0057]. The label is a thermoplastic film, such as, polyethylene, polypropylene, polyvinyl chloride, and oriented polypropylene [0016], where one of ordinary skill in the art recognizes that the aforesaid thermoplastic film defines the backing material to which the radiation-crosslinkable PSA is applied, thereby forming the adhesive label.
Tonniessen teaches that the radiation-crosslinkable PSA that is coated on the label is a hot-melt adhesive [0029, 0041], and comprises 70-95 wt.% of a radiation-crosslinkable base polymer, 5-30 wt.% of a resin, and 0-30 wt.% of conventional auxiliary additives [0025]. The base polymer is, inter alia, an acrylate copolymer [0026]. Tonniessen teaches that the resin contained in the hot-melt, radiation-crosslinkable PSA in addition to the acrylate base polymer serves to make the PSA tacky and ensure good adhesion (i.e., a tackifier), and is, inter alia, a hydrogenated rosin resin derived from glycerol ester, having a softening point of from 65-85°C [0029-0032]. Tonniessen teaches that the additives include fillers and plasticizers [0033, 0034], where the plasticizer may be included in amounts from 0-30 wt.%, typically up to 20 wt.% [0034], where said plasticizer is, inter alia, white oil or naphthenic mineral oil [0035]. The filler is generally included in an amount below 10 wt.%, if at all, and is, inter alia, chalk (calcium carbonate) or silicon dioxide (silica) [0037]. Tonniessen teaches that the labels, when bonded to a substrate, become detached in a 1-5% NaOH or KOH (i.e., basic) solution at a temperature of from 40 up to 95°C [0054, 0055]. 
Cimpeanu and Tonniessen are both directed toward wash-off labels including hot-melt, radiation-crosslinkable PSAs applied to thermoplastic films (thus forming the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included 5-30 wt.% of resin that is a hydrogenated rosin resin derived from glycerol ester having a softening point of from 65-85°C, as taught by Tonniessen, in the radiation-crosslinkable PSA of Cimpeanu, in order to increase the tack of the PSA to ensure good adhesion of the label to the underlying substrate. 
The wash-off label of modified Cimpeanu would have comprised all of the features as set forth above, and would have further comprised the radiation-crosslinkable PSA including the polyacrylate polymer as set forth above, and from 5 to 30 wt.% of a hydrogenated rosin resin derived from glycerol ester having a softening point of from 65 to 85°C, of which one of ordinary skill in the art recognizes is a tackifier. As such, the radiation-crosslinkable PSA of modified Cimpeanu would have consisted of the polyacrylate polymer consisting of 2-ethylhexyl acrylate and/or n-butyl acrylate, and the photoinitiator sensitive to UV radiation; and the aforesaid tackifier, where one of ordinary skill in the art recognizes that if the tackifier forms 5 to 30 wt.% of the radiation-crosslinkable PSA, then the polyacrylate polymer forms 70 to 95 wt.% of the radiation-crosslinkable PSA. Therefore, the polyacrylate polymer reads on the acrylate composition recited in claims 1 and 18, and overlaps and therefore renders prima facie obvious the claimed amount range of 80 to 99 wt.% (see MPEP 2144.05(I)). The prima facie obvious the claimed range of between 1 and 20 wt.% (see MPEP 2144.05(I)), as well as reads on the limitations recited in claim 13, given that the plasticizer and filler are not required to be present given the ranges which encompass 0 wt.%, respectively. The tackifier being a hydrogenated rosin derived from glycerol ester having a softening point from 65-85°C reads on the limitations of claims 4-7. The wash-off label being applied to substrates for packaging, including reusable bottles made of glass and plastic, such as polyethylene terephthalate, reads on the limitations of claims 19-21.
Regarding the limitation in claims 1 and 18, respectively, of the peel adhesion of the detachable adhesive layer from a labeled surface at 50-80°C in 2-4% alkaline aqueous solution being at least 30% less than the peel adhesion at room temperature and relative humidity when measured according to either of FINAT Test Method 1 or 2, so as to enable the removal of the wash-off label from the labeled surface; as well as the limitation in claim 2 of the aforesaid peel adhesion being 50 to 95% less; and the limitation in claim 15 of the adhesion of the pressure-sensitive adhesive layer from the labeled surface at 65°C in 2-4% alkaline aqueous solution being less than 1 N/25 mm, it is noted that Applicant’s claimed and disclosed (see spec as filed 20 December 2016, hereinafter “Applicant’s specification”) wash-off label comprises a face-layer which can be formed from, inter alia, polyolefin, polyester, or polyvinyl chloride (films), wherein said films can be oriented; or from paper [p. 9, 4-24]. 
The hot-melt PSA as claimed and disclosed consists of 80-99 wt.% of an acrylate composition and 1-20 wt.% of a tackifier, wherein said acrylate composition consists of 
Therefore, given that the wash-off label and hot-melt, radiation curable PSA of modified Cimpeanu, set forth above, is substantially identical to the claimed and disclosed wash-off label in terms of the presence of the monomer components which form the acrylate copolymer, including the photoinitiator; the tackifier and species thereof; the respective amounts of the acrylate copolymer and tackifier; the backing material being a polymeric film, including polypropylene; and given that Cimpeanu discloses that the hot-melt PSA is applied to the backing material (label) and then subsequently exposed to UV radiation to crosslink (i.e., cure), of which is substantially identical to the method disclosed by Applicant; and given that Cimpeanu discloses that the wash-off labels are 100% removable in an alkaline wash liquid, specifically a 1-2% sodium hydroxide solution, at temperatures greater than 25°C, preferably greater than 50°C, in the absence of objective evidence to the contrary, there is a reasonable expectation that the radiation-crosslinkable hot-melt PSA of modified Cimpeanu would have inherently exhibited a peel adhesion from the labeled surface under the claimed prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claims 8, 11, and 12, as set forth above, modified Cimpeanu discloses the wash-off label which reads on the limitations of claim 1. 
Cimpeanu is silent regarding the radiation-crosslinkable PSA including a plasticizer or filler. 
As set forth above, Tonniessen discloses that the radiation-crosslinkable PSA can include both of a plasticizer and a filler, with the plasticizer being, inter alia, white oil, naphthenic mineral oil, or a glycol, including polyalkylene glycols, included in 0 to 30 wt.%; and the filler being calcium carbonate or silicon dioxide, included in an amount of below 10 wt.%, said fillers used to improve adhesion or application related properties [0033-0037]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included 0-30 wt.% of a plasticizer, including white oil, naphthenic mineral oil, or glycols including polyalkylene glycols, in the radiation-crosslinkable PSA of Cimpeanu, as taught by Tonniessen, as it would have been recognized within the art as a suitable additive for inclusion in wash-off, hot-melt, Additionally or alternatively, it would have been obvious to have done so in order to have adjusted the viscosity or other properties of the hot-melt PSA, e.g., melt-flow, to improve the ability of the hot-melt PSA to be coated onto substrates, as one of ordinary skill in the art recognizes that a plasticizer is commonly included to decrease viscosity. 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included up to 10 wt.% of fillers, including calcium carbonate or silicon dioxide, in the radiation-crosslinkable PSA of Cimpeanu, as taught by Tonniessen, in order to have improved upon the adhesion (of the label to a substrate) based on the end-use application. Additionally or alternatively, it would have obvious to have done so in order to reduce the overall amount of polyacrylate utilized in the PSA, thereby decreasing costs, as the courts have held that motivation to combine references may be implicit and may be found in the knowledge of one of ordinary skill in the art, where the combination of references resulting in a product which is cheaper has been considered valid implicit motivation (see MPEP 2143(G)). 
The wash-off label of modified Cimpeanu would have comprised all of the features set forth above, where the radiation-crosslinkable PSA would have further included up to 30 wt.% plasticizer that is, inter alia, white oil, naphthenic mineral oil, or glycols including polyalkylene glycols, and/or up to 10 wt.% of calcium carbonate or silicon dioxide, where the overall amount of additives encompassing the tackifier, plasticizer, and filler, in consideration with the amount ranges disclosed for the 
Regarding claims 16 and 17, as set forth above, Cimpeanu discloses that the backing material of the label is, inter alia, polypropylene. 
Cimpeanu is silent regarding the backing material being oriented.
As set forth above, Tonniessen discloses that the thermoplastic film which forms the label (i.e., the backing material) is, inter alia, oriented polypropylene. 
Given the analogous nature between the disclosures of Cimpeanu and Tonniessen as discussed supra, and given that both Cimpeanu and Tonniessen explicitly recite the use of polypropylene or polyethylene films as the backing material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an oriented polypropylene film, as taught by Tonniessen, as the polypropylene backing material for the wash-off label of Cimpeanu, as the oriented polypropylene film backing material would have been recognized within the art as a suitable backing material for reusable glass or PET container wash-off labels (see MPEP 2144.07), and/or would have been recognized in the art as a suitable 
The wash-off label of modified Cimpeanu would have comprised all of the features set forth above, where the backing material would have been formed from oriented polypropylene, thereby meeting the limitations of claim 16. 
Given that the backing material is oriented polypropylene, one of ordinary skill in the art recognizes that polypropylene film can be oriented in one of three ways, monoaxially oriented in the machine direction, monoaxially oriented in the transverse direction, or biaxially oriented (i.e., oriented in both the machine and transverse directions); and further, one of ordinary skill in the art is capable of utilizing a film having any of the aforementioned orientations. Given that the polypropylene film can only be oriented in three ways, i.e., a finite number of orientations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of the three polypropylene film orientations described above, including machine or transverse direction monoaxial orientation, when forming the label, with a reasonable expectation that the label could be successfully formed, that is, successfully adhered to the glass or plastic bottle, thereby arriving at the claimed limitation (see MPEP 2143(E) and 2143.02). 
Regarding claim 22, as described above in the rejection of claim 17, given that there are a finite number of ways that the oriented polypropylene backing film can be oriented, namely, monoaxially in the machine direction or transverse direction, and biaxially oriented, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of the three .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cimpeanu in view of Tonniessen as applied to claims 1 and 8 above, and further in view of Nakada (US 2015/0284596; “Nakada”) (previously cited).
Regarding claim 10, modified Cimpeanu discloses the wash-off label as set forth above under the rejection of claims 1 and 8 under 35 U.S.C. 103. In view of the teachings of Tonniessen, the wash-off label of Cimpeanu includes a plasticizer that is white oil, naphthenic mineral oil, or a glycol(s), including polyalkylene glycols. 
Modified Cimpeanu is silent regarding the plasticizer being one of poly n-butyl acrylate and polybutene.
Nakada discloses a hot-melt PSA that can be laminated to a base layer and utilized as a label and adhered to a variety of materials, including glass and plastic bottles [Abstract; 0014, 0016, 0025, 0026, 0070, 0071, 0075, 0083-0091]. The hot-melt PSA comprises an acrylate-based polymer formed from, inter alia, n-butyl acrylate and/or 2-ethylhexyl acrylate [0021, 0022, 0041-0043]. The pressure-sensitive adhesive composition can comprise other polymers and additives, including tackifiers, inter alia, calcium carbonate and clay [0066]. Nakada teaches that suitable plasticizers include paraffins, glycols such as polypropylene glycol (i.e., a polyalkylene glycol), oils, phthalates, and acrylic oligomers, including poly n-butyl acrylate and polybutene [0065]. As such, Nakada reasonably teaches that glycols, including polyalkylene glycols such as polypropylene glycol, and acrylic oligomers such as poly n-butyl acrylate and polybutene, are equivalent plasticizers for inclusion in acrylate-based hot-melt PSAs utilized as the adhesive for forming labels on glass and plastic bottles. 
Cimpeanu, Tonniessen, and Nakada are all directed toward acrylate-based hot-melt PSAs utilized in bonding labels to glass and plastic bottles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized poly n-butyl acrylate or polybutene, taught by Nakada, as the plasticizer(s) included in the radiation-crosslinkable, hot-melt PSA of modified Cimpeanu, as both poly n-butyl acrylate and polybutene (acrylic oligomers) would have been recognized within the art as suitable equivalents for glycols and polyalkylene glycols as plasticizers in acrylate-based hot-melt PSAs utilized to attach labels to glass and plastic bottles (see MPEP 2144.06(II) & 2144.07).
The wash-off label of modified Cimpeanu would have comprised all of the features set forth above, where the plasticizer would have been one of poly n-butyl acrylate or polybutene, thereby meeting the limitations of claim 10. 

Claims 1, 2, 4-8, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 5,616,670; “Bennett”) (newly cited) in view of Peloquin et al. (US 5,874,143; “Peloquin”) (previously cited). The Hercules Product Data Sheet for Foral® 85 (Hercules Inc., “Foral® 85 Synthetic Resin Product Data”, 2007; “Hercules”) (previously cited, copy previously provided) is relied upon as an evidentiary reference which aids in establishing the basis of the rejection. 
Regarding claims 1, 2, 4-8, 13, 15, and 18, Bennett discloses a PSA that includes the polymerization product of 25-97 parts by weight of an acrylic acid ester, 3-75 parts by weight of a non-polar ethylenically unsaturated monomer, and 0-5 parts by weight of a polar ethylenically unsaturated monomer [Abstract; col 1, 38-58; col 3, 33-42]. Bennett teaches, with respect to acrylate PSAs known in the prior art, that the presence of a polar comonomer causes low adhesion of the acrylate PSAs to low energy and oily surfaces [col 1, 28-35]. Through limiting the presence of the polar comonomer, good adhesion to the aforesaid surfaces may be achieved [col 2, 1-5]. Bennett discloses that the acrylic acid ester monomer is, inter alia, 2-ethylhexyl acrylate (2-EHA), and the non-polar ethylenically unsaturated monomer is, inter alia, t-butyl acrylate [col 3, 44-47, 63] (see MPEP 2143(E) and 2143.02). Given that Bennett discloses that the PSA may comprise 0 parts by weight of the polar monomer, Bennett reasonably teaches that the polar monomer is therefore not required to be present, and as such, reasonably teaches that the acrylate monomers which form the PSA consist of 2-EHA and t-butyl acrylate. Furthermore, Bennett discloses that a photoinitiator is added to the monomers for polymerization thereof [col 4, 13-18; col 5, 23-26]. Bennett may be added to the PSA [col 4, 31-33, 49-51]; however, through the use of ‘may’, of which is considered optional language, one of ordinary skill in the art recognizes that these components are not required to be present in the PSA. Furthermore, Bennett discloses that other materials may be blended with the monomers, including plasticizers and tackifiers [col 5, 14-16].
Bennett teaches that the monomers and the photoinitiator are combined into the form of a solventless syrup, coated onto a substrate which may be transparent to ultraviolet radiation, and then polymerized in an inert atmosphere by exposure to ultraviolet radiation [col 5, 32-36]. The substrate is, inter alia, a release liner such as a silicone release liner, or a tape backing in the form of primed or unprimed paper or plastic [col 5, 36-39]. Given that the PSA is applied to a paper or plastic, the combination thereof reads on the claimed ‘label’. That is, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the PSA on a plastic film, as is disclosed and taught therein, in order to have formed a tape, of which reads on the claimed and disclosed “label” that is merely a PSA applied to an undefined face layer. Given that the monomer/photoinitiator solution is coated onto the substrate as a syrup and does not include a solvent (e.g., no acids or water), and then polymerized thereafter with UV radiation, and given that the claimed term “hot-melt” is not defined in the specification in terms of temperature required to melt, but rather, that the PSA is “melted” [p. 12, 23-26] and therefore is presumably in liquid form under the broadest reasonable interpretation of the term, it logically flows, in the absence of objective evidence to the contrary, that the PSA disclosed by Bennett is 
Bennett is silent regarding the amount of tackifier and/or plasticizer present in the PSA alongside the acrylate polymer; the species of the tackifier and/or plasticizer; and the ability of the tape/label to wash-off from a labeled surface (to which the tape/label has been applied), specifically having a peel adhesion from a labeled surface at 50-80°C in 2-4% alkaline aqueous solution which is at least 30% less than the peel adhesion at room temperature and relative humidity when measured according to either of FINAT Test Method 1 or 2, so as to enable the removal of the tape/label from the labeled surface.
Peloquin discloses a graphic marking label comprising a hot-melt PSA layer and a backing, the backing being a film that forms the label [Abstract; col 2, 34-40; col 5, 45-63; col 6, 49-56]. The label exhibits strong adhesion to low-energy surfaces such as polyolefin plastic, including high density polyethylene [col 1, 25-30; col 2, 34-38]. The hot-melt PSA layer comprises an acrylic copolymer formed from, inter alia, 2-EHA and/or n-butyl acrylate, in an amount of 70-98 wt.%, and 2-30 wt.% of a polar monomer [col 2, 41-47; col 3, 35-53]; and a photocrosslinker (i.e., photoinitiator) sensitive to ultraviolet radiation [col 2, 50; col 5, 5-18] to crosslink, i.e., cure, the acrylic copolymer. Peloquin teaches that the PSA comprising the acrylic copolymer and photocrosslinker also comprises a tackifier to increase the bonding characteristics of the PSA to low energy surfaces [col 4 18-25], where said tackifier is, inter alia, a hydrogenated rosin ester resin, specifically Foral® 85, a hydrogenated glycerol ester of rosin [col 4, lines inter alia, a phosphate, adipate, dibenzoate, or sulfonamide [col 5, 64-66; col 6, 1-47]. Peloquin teaches that the inclusion of the plasticizer along with the tackifier allows the PSA to have improved adhesion to low-energy (e.g., polymeric) surfaces [col 3, 7-10]. Through simple calculation, one of ordinary skill in the art recognizes that Peloquin discloses the use of 8.8-26 wt.% tackifier and up to 6.6 wt.% plasticizer relative to the weight of the hot-melt PSA (total weight of acrylic copolymer, tackifier, and plasticizer). Peloquin teaches that the backing film(s) which forms the label (to which the hot-melt PSA is applied) is, inter alia, a polyester, polyolefin, or PVC film, or papers, foils, or various fabrics [col 5, 45-63]. Furthermore, Peloquin teaches that the labels can be adhered to polypropylene surfaces [col 7, 18-20]. 
Bennett and Peloquin are both directed toward acrylate-based pressure sensitive adhesives that comprise little or no polar comonomer, that exhibit good adhesion to low energy surfaces, and can contain tackifiers and plasticizers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included 8.8-26 wt.% of a tackifier that is a hydrogenated rosin ester resin, specifically Foral® 85, a hydrogenated glycerol ester of rosin, as taught by Peloquin, in the acrylate PSA of Bennett, in order to increase the 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have also included up to 6.6 wt.% of a plasticizer that is at least one of a phosphate, adipate, dibenzoate, or a sulfonamide, as taught by Peloquin, in the acrylate PSA of Bennett, in order to attain desired cohesive strength and shear strength performance from the PSA relative to the end use application, and/or to have improved the adhesion of the PSA to low-energy surfaces in conjunction with the presence of the tackifier, as taught by Peloquin. 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of a polyester film, a polyolefin film, a PVC film, or a polypropylene film, as taught by Peloquin, as the plastic backing material of the tape/label of Bennett, as the aforesaid plastic films would have been recognized within the art as suitable low energy backing surfaces to which the acrylate-based PSAs of Bennett would have adhered strongly (see MPEP 2144.07). 
The acrylate PSA of modified Bennett would have comprised all of the features set forth above, where the PSA would have consisted of: the acrylate copolymer formed from the components consisting of 2-EHA and/or t-butyl acrylate, along with the photoinitiator; from 8.8 to 26 wt.% of the aforesaid tackifier; and up to 6.6 wt.% of the aforesaid plasticizer, where the aforesaid PSA would have been applied to a plastic backing film such as polypropylene, thus constituting a label, where it logically follows that relative to the aforesaid amounts of the tackifier and plasticizer, respectively, the amount of acrylate copolymer would have logically made up approximately 67 to 91 prima facie obvious the claimed amount of acrylate composition being from 80 to 99 wt.%, and the amount(s) of tackifier and/or plasticizer, respectively, are overlapping or encompassed/within the claimed range of modifiers being from 1 to 20 wt.% (see MPEP 2144.05(I)). The tackifier being the aforesaid Foral® 85 reads on the limitations of claims 4-7. The plasticizer reads on the limitations of claim 8. The aforesaid amounts of tackifier and/or plasticizer, respectively, overlap and/or encompass, and therefore render prima facie obvious, the claimed ranges and limitations therefrom recited in claim 13. 
Regarding the limitation in claims 1 and 18, respectively, of the peel adhesion of the detachable adhesive layer from a labeled surface at 50-80°C in 2-4% alkaline aqueous solution being at least 30% less than the peel adhesion at room temperature and relative humidity when measured according to either of FINAT Test Method 1 or 2, so as to enable the removal of the wash-off label from the labeled surface; as well as the limitation in claim 2 of the aforesaid peel adhesion being 50 to 95% less; and the limitation in claim 15 of the adhesion of the pressure-sensitive adhesive layer from the labeled surface at 65°C in 2-4% alkaline aqueous solution being less than 1 N/25 mm, it is noted that Applicant’s claimed and disclosed wash-off label comprises a face-layer which can be formed from, inter alia, polyolefin, polyester, or polyvinyl chloride (films), wherein said films can be oriented; or from paper [p. 9, 4-24]. 
The hot-melt PSA as claimed and disclosed consists of 80-99 wt.% of an acrylate composition and 1-20 wt.% of a tackifier, wherein said acrylate composition consists of a photoinitiator sensitive to UV radiation, and at least one of 2-EHA or butyl acrylate, 
Therefore, given that PSA of modified Bennett, set forth above, is substantially identical to the claimed and disclosed wash-off label in terms of the presence of the monomer components which form the acrylate copolymer, including the photoinitiator; the tackifier and species thereof; the plasticizer and species thereof; the respective amounts of the acrylate copolymer, tackifier, and plasticizer; the backing material being a polymeric film, including polypropylene; and given that Bennett discloses that the PSA is applied to the backing material and then subsequently exposed to UV radiation to crosslink (i.e., cure), of which is substantially identical to the method disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the radiation-crosslinkable hot-melt PSA of modified Bennett would have inherently exhibited a peel adhesion from the labeled surface under the claimed wash conditions which would have been 30% less than the peel adhesion at room temperature and RH as according to FINAT Test Method 1 or 2; including from 50-95% less; and also would have inherently exhibited an adhesion to the labeled surface at 65°C in 2-4% alkaline aqueous solution of less than 1 N/25 mm, thereby meeting the prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 

Response to Arguments
On page 6 of the Remarks filed 23 September 2020, with respect to the claim amendments filed same, Applicant comments that the (claim) amendments further define that the pressure sensitive hot melt adhesive consists of an acrylate composition (along with the modifier(s)), said acrylate composition consisting of a photoinitiator and 2-EHA, n-butyl acrylate, or a combination thereof. The Examiner agrees, and as set forth further below regarding the remainder of Applicant’s remarks, it is clear that the aforesaid amendment has been sufficient to overcome the grounds of rejection previously set forth in the Non-Final Office Action. However, in order to facilitate compact prosecution, the Examiner would first like to briefly make of record his position regarding the interpretation of claim 1. 
As written, claim 1 recites that the pressure sensitive hot melt adhesive consists of an acrylate composition curable with ultraviolet radiation consisting of a photoinitiator and 2-EHA, n-butyl acrylate, or a combination thereof; and at least one modifier(s), where the acrylate composition is from 80-99 wt.% and the modifier(s) is from 1-20 wt.%. Given that the acrylate composition is described as “curable”, and the photoinitiator is described as being present, the Examiner had previously interpreted and instantly interprets the wash-off label of claim 1 as being an intermediate product, wash-off label which is claimed. In order to avoid such confusion, and in an effort to expedite prosecution, should Applicant not make clear that claim 1 as written is intended to constitute an intermediate product, the Examiner suggests the following claim language to claim the final product in accordance with the consisting of language utilized by Applicant: 
“the pressure sensitive hot melt adhesive sensitive to the washing conditions consisting of a cured acrylate composition, the cured acrylate composition formed from an ultraviolet radiation curable acrylate composition consisting of a photoinitiator activatable with ultraviolet radiation and 2-ethyhexyl acrylate, butyl acrylate, or a combination thereof; and at least one of the following modifiers…”
The suggested claim language can be utilized by Applicant to clarify that the wash-off label is a final product, if desired.
In either instance, it is noted that at least the instantly pending grounds of rejection under 35 U.S.C. 103 over Cimpeanu in view of Tonniessen, set forth herein, disclose both the intermediate and final wash-off label product(s), that is, the hot-melt PSA applied to the label (before curing), as well as having been partially or fully cured on the label, or partially or fully cured between the label and substrate to which said label is applied, as is identical to what is disclosed in Applicant’s specification.

Applicant’s arguments, see Remarks filed 23 September 2020, pages 8 and 9, with respect to the rejection of claims 1, 2, 4-8, 11-13, 15, and 18 under 35 U.S.C. 103 over Peloquin as evidenced by Hercules, have been fully considered and are found persuasive. The Examiner agrees that Peloquin requires the presence of a polar monomer in addition to the acrylate-based monomers which form the acrylic copolymer of the hot-melt PSA, where the instant claims effectively exclude such polar monomer component through the use of “consisting of” language. As such, the aforesaid rejection has been withdrawn due to the aforesaid amendments which overcome the grounds of rejection.

Applicant’s arguments, see Remarks pages 10 and 11, with respect to the rejection of claims 1, 2, 4-8, 11-13, and 15-22 under 35 U.S.C. 103 over Tonniessen in view of Peloquin, have been fully considered and are found persuasive for the same 


Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered relevant to Applicant’s claims and/or written description
US 2011/0033700 to Caylus – discloses wash-off labels comprising a film and a PSA applied thereon, the PSA including, inter alia, an emulsion-based acrylate copolymer
US 2010/0285249 to Mitchell et al. – teaches base film of label having acrylic hot-melt PSA applied thereon can be polypropylene, oriented monoaxially or biaxially 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782         

/LEE E SANDERSON/Primary Examiner, Art Unit 1782